COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-15-00921-CV

Style:                       Mark Trimble, individually and as assignee for I.B. and Mildred
                             Henderson v. Federal National Mortgage Association

Date motion filed:           February 16, 2016

Type of Motion:              Objection to Mediation

Party filing motion:         Appellant



      It is ordered that Appellant=s objection to mediation is granted. We withdraw our
Mediation Order dated November 19, 2015.

Judge's signature: /s/ Harvey Brown
                    X Acting individually



Date: February 23, 2016
*        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).